UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           
No. 91-2034
                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JOSE HERNANDEZ,

                      Defendant, Appellant.

                                           
No. 91-2035
                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      AGUILINO JOSE SANCHEZ,

                      Defendant, Appellant.

                                           
No. 91-2036
                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JORGE L. SOSTRE,

                      Defendant, Appellant.

                                           

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Francis J. Boyle, U.S. District Judge]
                                                      

                                           

                              Before

                     Torruella, Circuit Judge,
                                             

                  Coffin, Senior Circuit Judge,
                                              

                     and Cyr, Circuit Judge.
                                           

                                           

   Robert R. Anderson for appellant Hernandez.
                     
   Ernest Barone for appellant Sanchez.
                
   Joel D. Landry for appellant Sostre.
                 
   Margaret E.  Curran, Assistant United States  Attorney, with whom
                      
Lincoln C.  Almond, United States Attorney, James H. Leavey, Assistant
                                                         
United States Attorney, and Kenneth P. Madden, Assistant United States
                                           
Attorney, were on brief for appellee.

                                           

                           May 12, 1993
                                           

          CYR, Circuit Judge.   Following trial,  defendants Jose
          CYR, Circuit Judge.
                            

Hernandez, Aguilino Jose Sanchez,  and Jorge Luis Sostre (herein-

after, collectively:  "appellants")  were convicted and sentenced

on various charges arising out of an undercover cocaine  transac-

tion in Providence, Rhode Island.  Finding no error, we affirm.

                                I

                            BACKGROUND
                                      

          In February  1991, Rodrigo Sostre  ("Rodrigo"), through

an  intermediary, offered to sell  a kilogram of  cocaine to Frdy

Vegas, a paid  DEA informant.   While consulting  with his  usual

cocaine  source, one  Luis  Guillermo Santiago-Martinez,  Rodrigo

repeatedly spoke by telephone with Vegas between February 15  and

February 19, finally  arranging for the drug  transaction to take

place at Rodrigo's apartment on the afternoon of February 19.  

          At 2:00 p.m.  on February 19,  Rodrigo and his  brother

Jorge Luis  Sostre  ("Jorge") met  Vegas  and an  undercover  DEA

agent, Anthony Roberto, on the front porch of Rodrigo's apartment

building.    Agent Roberto  asked  Rodrigo  if "everything  [was]

ready,"  and Rodrigo  responded that  "the  people were  on their

way."  Rodrigo  went upstairs  to his second  floor apartment  to

phone  his  "source."   When he  returned  to the  porch, Rodrigo

stated that the cocaine was of  good quality, and that his neigh-

borhood was a  much safer  place for a  drug transaction  because

                                3

there  was "less police activity."   Jorge agreed  with his brot-

her's assessment.

          At 2:15  the cocaine had  not yet arrived,  and Rodrigo

returned to his apartment to make another phone call.  Jorge, who

remained on the front porch with Vegas and Agent Roberto, stated:

"I don't blame you guys to leave [sic], you've got a lot of money

and  that's a  lot  of merchandise  to  be waiting  around  for."

Rodrigo returned, informing Vegas and Agent Roberto:  "they [are]

on their way."  After a third unsuccessful phone call by Rodrigo,

Vegas told  the Sostre  brothers that he  would wait at  a nearby

store until notified by beeper that the cocaine had arrived.

          In the meantime, DEA agents observed appellants Sanchez

and Hernandez as they  arrived by car at the residence of Santia-

go-Martinez,  Rodrigo's usual  drug supplier.   Santiago-Martinez

entered the  back seat of  the car, which  then proceeded to  Ro-

drigo's apartment,  arriving at approximately 2:54.   At approxi-

mately  the  same time,  Vegas's  beeper  was  activated, and  he

returned with  Agent Roberto to Rodrigo's  apartment house, where

the Sostre brothers met them on the front porch.  Rodrigo brought

them  upstairs, while Jorge remained  on the porch.   Once inside

the  upstairs  apartment,  Rodrigo  locked the  door.    Sanchez,

Santiago-Martinez,  and Hernandez  were inside  the apartment  as

well, standing  around  a table  upon  which lay  a  one-kilogram

package  of cocaine which later  tested 94% pure.   Agent Roberto

inquired  in Spanish:   "Why do you need  three people?"  Sanchez

responded in  Spanish:  "That's  the way I  do business."   After

                                4

inspecting  the cocaine,  Agent  Roberto  went  out to  his  car,

ostensibly to get  the $28,000 purchase money,  and signalled for

the  waiting DEA agents  to raid the  apartment.   Just after the

raid commenced, DEA agents saw Jorge walk off the front porch "in

a rapid manner," then "start casually slowing down and walking up

the sidewalk."   Jorge was  arrested, as were  Rodrigo, Santiago-

Martinez, Sanchez, and Hernandez.   Hernandez had a  loaded semi-

automatic in his possession at the time of his arrest.  The five-

count  indictment followed,  and  Hernandez,  Sanchez, and  Jorge

Sostre were convicted on all charges.1

                                II

                            DISCUSSION
                                      

A.   Hernandez' Appeal.
                      

          Hernandez  challenges the  district court's  refusal to

instruct  the jury  that he  could not  be convicted  on Count  3

(using or  carrying a firearm  during and in  relation to  a drug

                    

     1The  original indictment  charged  appellants,  along  with
Santiago-Martinez  and Rodrigo  Sostre, in  two counts:   Count 1
(conspiracy  to distribute  and to  possess with  intent to  dis-
tribute, 21 U.S.C.   846) and Count 2 (possession of cocaine with
intent to  distribute, id.     841(a)(1), (b)(1)(B); 18  U.S.C.  
                          
2).  Only Sanchez and Jorge  appeal their convictions on counts 1
and 2.
     The indictment charged Hernandez  and Sanchez in two counts:
Count 3  (using or carrying a firearm during and in relation to a
drug trafficking offense,  18 U.S.C.   924(c)(1);  id.   2),  and
                                                      
Count 4 (possession of  a firearm by an illegal alien, id.   922-
                                                          
(g)(5); id.   2).  After trial, Sanchez won a judgment of acquit-
           
tal on Count 3.  Hernandez appeals his conviction under Count 3.
     The  government dismissed Count 4 prior  to trial.  Finally,
Sanchez appeals  his conviction  under Count 5  (possession of  a
firearm by a convicted felon, id.   922(g)(1); id.   2).
                                                  

                                5

trafficking offense, 18 U.S.C.   924(c)(1)) for "mere possession"

of a firearm, but  that the government was required to prove that

the  firearm was an  "integral part" of the  offense, or that his

possession of it was made known to others present during the drug
                               

transaction.2  These arguments are without merit.

          The  challenged  instruction recited  the corresponding

principles that a  conviction under section  924(c) would not  be

warranted for "mere possession," and that the jury must find that

the  firearm "facilitated"  the crime.3   As  the district  court

suggested,  the  "facilitation" element  of section  924(c) would

depend on whether Hernandez' intent was reasonably inferable from

the  totality  of the  circumstances, which  is  "a matter  for a

[trier of fact]  applying common sense  theories of human  nature

and  causation."  United States  v. Plummer, 964  F.2d 1251, 1255
                                           

                    

     2Hernandez'  proposed instruction provided, in its entirety:
"Possession  of a  firearm  constitutes use  in relation  to drug
trafficking  offense if possession is [sic] integral part of, and
facilitates commission of, drug trafficking offense."

     3The jury was instructed that:

     The term "used or  carried a firearm" includes the  act
     of carrying,  wearing, or using a  firearm. The firearm
     must be within the Defendant's reach at the time of the
     offense. Mere possession of a firearm is not sufficient
     proof. The government must prove the firearm facilitat-
     ed the drug-trafficking crime. To facilitate is a [sic]
     crime does not require actual  use of a firearm. Howev-
     er,  a Defendant may  not be convicted  of this offense
     unless the  jury finds  beyond a reasonable  doubt from
     the circumstances, the  Defendant intended  to use  the
                                                       
     firearm  if a  contingency arose  potentially requiring
     its use or  that the  Defendant intended to  use it  to
     possibly facilitate escape should the need arise.

(Emphasis added.)

                                6

(1st Cir.) (quoting United  States v. Wilkinson, 926 F.2d  22, 26
                                               

(1st Cir.1991)), cert. denied,  113 S. Ct. 350 (1992).  Given the
                             

$28,000 in cash being  exchanged for the kilogram of  cocaine, as

well  as Hernandez' proximity to  the cocaine during the exchange

and the  fact that there was a bullet  in the chamber of the gun,

the challenged instruction provided adequate guidance on "facili-

tation."

          As  to Hernandez' second contention, it is simply not a

correct statement of the law that the presence of a  firearm used

to  "facilitate" a drug trafficking offense need be made known to

other  participants in  the transaction.   See  United States  v.
                                                             

Abreu, 952 F.2d 1458,  1466 (1st Cir.),  cert. denied, 112 S.  Ct
                                                     

1695  (1992); United States v.  Hadfield, 919 F.2d  987, 997 (1st
                                        

Cir. 1990), cert. denied, 111 S. Ct. 2036 (1991); see also United
                                                                 

States v. Jones, 965 F.2d 1507, 1514-15 (8th Cir.), cert. denied,
                                                                

113 S. Ct. 346 (1992); United  States v. Contreras, 950 F.2d 232,
                                                  

241 (5th Cir. 1991), cert. denied, 112 S. Ct. 2276 (1992); United
                                                                 

States v.  Torres-Medina, 935  F.2d 1047,  1049 (9th  Cir. 1991);
                        

United States v.  Paz, 927 F.2d 176, 179 (4th  Cir. 1991); United
                                                                 

States v. Torres, 901 F.2d 205, 217 (2d Cir. 1990); United States
                                                                 

v.  McKinnell, 888  F.2d  669, 674-75  (10th  Cir. 1989);  United
                                                                 

States v.  Acosta-Cazares, 878  F.2d 945,  951 (6th Cir.),  cert.
                                                                 

denied, 493 U.S. 899 (1989).  The challenged instruction provided
      

the jury with an accurate statement of the law.

B.   Sanchez' Appeal.
                    

                                7

          Sanchez  advances  four  claims  on  appeal,  which  we

consider in turn.

                                8

     1. Sufficiency of Evidence of Conspiracy and Possession.
                                                            

          Sanchez contends that the  government did not introduce

enough evidence to support his conviction under Count 1 (conspir-

acy  to distribute and to  possess with intent  to distribute, 21

U.S.C.   846)  and Count 2 (possession of cocaine  with intent to

distribute, id.    841(a)(1), (b)(1)(B); 18 U.S.C.   2), but that
               

the  evidence instead proved "mere  presence" at the  site of the

crime, and that he was therefore entitled to judgments of acquit-

tal.  On review of a district court ruling under Fed. R. Crim. P.

29, we evaluate the evidence, draw all reasonable inferences, and

resolve all  credibility determinations in the  light most favor-

able to  the government. United  States v.  Yefsky, No.  90-1174,
                                                  

slip  op. at 6 (1st Cir. May     , 1992); United States v. Wight,
                                                                

968 F.2d 1393, 1395 (1st Cir. 1992).

          Our review satisfies us that the jury supportably could

have  found,  beyond a  reasonable  doubt, that  Sanchez  was the

individual who transported the  cocaine to Rodrigo's apartment on

February  19, 1991.   Vegas  and Agent  Roberto  had asked  to be

summoned by  beeper as soon  as the  cocaine arrived.   They were

summoned at  approximately the same  time Sanchez arrived  at the

apartment, giving rise to a reasonable inference that Sanchez was

the "source," or that a person "in charge" of the transaction had

finally  arrived.4  Moreover,  inside the apartment,  it was San-

                    

     4The record provides no  direct support for the government's
contention that the beeper was activated  at precisely 2:55 p.m.,
i.e., one minute following Sanchez' and Hernandez' arrival at the
    
crime  scene.  We note, however, that Agent Roberto merely testi-
fied that  the beeper  signal came  at "approximately 2:50,"  and
                                                     

                                9

chez who advised Agent Roberto:  "That's the way I do  business."

In  the circumstances  revealed by  the evidence,  this admission

would support a jury determination that Sanchez not only partici-

pated  in  the transaction  but was  in  charge of  supplying the

cocaine to Rodrigo for sale to Roberto.5

          In  an effort  to negate  the latter  evidence, Sanchez

contends  that, without  his alleged  incriminatory  statement to

Agent  Roberto,  the government  would  not  have had  sufficient

evidence to convict.   Citing two allegedly erroneous evidentiary

rulings,  Sanchez  argues  that  the  district  court  improperly

restricted  his defense,  by which  he sought  to establish  that

Agent  Roberto was  less  than fluent  in  Spanish and  may  have

mistranslated  Sanchez' Spanish  statement  into  English  during

direct examination at trial.6

                    

Vegas and Roberto, who  were waiting at a nearby  store, returned
to Rodrigo's apartment at 2:58.

     5Sanchez  argues  that   Santiago-Martinez  testified   that
Sanchez  did not  make this  comment to  Agent  Roberto.   To the
extent this  alleged conflict in testimony  necessitated a credi-
bility determination, we must presume the jury found Roberto more
credible.   Furthermore,  Santiago-Martinez'  testimony could  be
understood  as indicating  his  lack of  recollection ("I  wasn't
paying attention"), rather than  as stating that no  such comment
was made.

     6Roberto, a DEA  agent since the early 1980s, testified that
he had taken a  four-month Spanish course in 1984,  was stationed
in Monterey, Mexico from 1984 through 1986,  attended an advanced
Spanish course in 1986, and used his Spanish language  experience
daily as a  DEA agent.  Sanchez does not  appear to challenge the
original admission  of Roberto's interpretive testimony, to which
defense counsel raised  no objection at  trial.  Accordingly,  we
deem the issue waived.  He merely argues that he should have been
allowed more opportunity to impeach Roberto on  cross-examination
and on rebuttal.

                                10

          The trial court has broad discretion over the scope and

extent of cross-examination. United  States v. Figueroa, 976 F.2d
                                                       

1446, 1457 (1st Cir. 1992); United States v.  Berrio-Londono, 946
                                                            

F.2d  158, 160  (1st Cir.  1991), cert. denied,  112 S.  Ct. 1223
                                              

(1992).  Sanchez contends  that the district court cut  short his

cross-examination  of Agent  Roberto  concerning his  proficiency

with the Spanish language.  We do not agree.  Out of  the hearing

of the jury,  the district court merely questioned  the relevancy

of defense counsel's line of  questioning, which had become mired

in  minute  detail concerning  the  identity  of Agent  Roberto's

neighbors while he was  residing in Monterey during 1986.   At no

time  did the court prohibit defense  counsel from continuing the

line of questioning, nor does the record reflect any objection to

the  district court's  statements.   In fact,  when the  jury was

returned  to the  courtroom,  defense counsel  posed a  follow-up

question along the same line.  There was no error.

          Sanchez also  claims that his Sixth  Amendment right to

confrontation was violated by the court's refusal to allow him to

call the person who was serving as the court-appointed interpret-

er during  Agent Roberto's  direct examination.7   Sanchez argues

                    
     7The court explained its ruling as follows:

     I was advised yesterday afternoon that the  Interpreter
     whom we had here  yesterday afternoon had been told  to
     appear here today to  testify.  I advised, I  sent work
     [sic] to him  that he was  not to come  here today.   I
                                                            
     can't for the  life of  me understand why  he would  be
                                                            
     asked to testify  in the  first place.   In the  second
                                           
     place, I'm not  going to  permit someone  to come  into
     this courtroom,  and in  front  of the  jury  interpret
     testimony and then put that  same person on the witness
     stand to give  opinion testimony as to one's control of

                                11

that the interpreter could have testified that Roberto's transla-

tion of Sanchez' incriminatory  statement was unreliable, or that

Sanchez'  statement  was  susceptible  to  a  less  incriminating

English rendition.  However,  defense counsel neither objected to

the  district court's exclusionary  ruling nor  made an  offer of

proof  pursuant  to Fed.  R.  Evid.  103(d), notwithstanding  the

court's express statement that  it could not understand  "why the

[interpreter] would be asked to testify in the first place."  See
                                                                 

supra note 7.  Accordingly, we review for "plain error" affecting
     

the  "fundamental  fairness" of  the trial.     United  States v.
                                                              

Tracy, Nos. 92-1459, 92-1461, 92-1554, 1993 U.S. App. LEXIS 6245,
     

at 12 (1st Cir. Mar. 29, 1993); United States v. McGill, 952 F.2d
                                                       

16, 18 (1st Cir. 1991).

          Sanchez argues that the interpreter's testimony was the

only practicable way to convey to a non-Spanish-speaking jury the

untrustworthiness of Agent Roberto's testimony.  Even discounting

defense counsel's unexplained failure to come forward with either

an objection or the "invited" offer of proof, cf. Hernandez-Garza
                                                                 

v.  INS, 882  F.2d 945,  948 (5th  Cir. 1989)  (immigration judge
       

erred by  refusing to allow party to  test INS agent's fluency in

Spanish, and by dismissing  party's observation "that a qualified

                    

     the Spanish language.   That's vouching in the  highest
     order.  Anything else?

(Emphasis added.)

                                12

interpreter was  present"),8 Sanchez does not explain  why it was

necessary that the court-appointed interpreter  testify, particu-

larly in  light of the  district court's  plainly stated  concern

that the interpreter might be placed in the position of appearing

to  vouch for or against a translation previously rendered in his

role as court-appointed interpreter.  Agent Roberto's proficiency

in Spanish could as  well have been tested  on cross-examination9

or  through an  interpreter selected  by  the defense,  as indeed

could  other  possible  translations  of  Sanchez'  incriminating

remark.  Therefore, even if defense counsel believed the district

court was adamantly opposed to calling the court-appointed inter-

preter,  there was no apparent reason  for neither explaining the

defense's  position nor  requesting  a continuance  to obtain  an

interpreter.  Finally, since  Sanchez has never suggested another

English  translation of  the incriminating  statement, there  has

been no showing of plain error.

     2.   Evidence of Constructive

                    

     8At oral  argument, Sanchez' counsel explained  that not all
objections can be  made in "the heat  of trial."  Yet  it is pre-
cisely in the "heat of  trial" that counsel's timely articulation
of grounds for proposing or opposing the admission of evidence is
most  important to  the  trial court.   Similarly,  "[i]f lawyers
could  pursue on appeal  issues not properly  raised below, there
would  be little incentive to get it  right the first time and no
end of  retrials."  Poliquin  v. Garden Way, Inc.,      F.2d    ,
                                                 
    (1st Cir. 1993)  [Nos. 92-1115, 92-1116,  slip op. at 8  (1st
Cir. Mar. 24, 1993)].

     9Indeed,  during  his  extended  cross-examination  of Agent
Roberto, Sanchez' counsel was allowed great latitude, and engaged
Roberto in a prolonged exercise in which he asked Roberto to give
Spanish-English and English-Spanish translations for a series  of
common expressions.

                                13

          Possession of Firearm. 
          Possession of Firearm.
                               

          Sanchez argues that he could  not be convicted on Count

5 (transportation of a firearm by a convicted  felon, 18 U.S.C.  

922(g)(1))  for "constructive  possession" of  Hernandez' firearm

because the government introduced no direct evidence that Sanchez
                                           

knew that Hernandez was  carrying it.  Sanchez' argument  depends
    

primarily  on his  unsuccessful attempt  to undermine  Agent Rob-

erto's  testimony concerning the  incriminating statement Sanchez

made on February 19, 1991.  The government points out  that since

Sanchez proclaimed  that he  was in charge  of the drug  deal, he

could  be found  to have  "controlled" Hernandez.   A  reasonable

inference  could then be drawn  that Hernandez was  there at San-

chez' behest to protect the drugs, and Sanchez.  "[A]s  long as a

convicted  felon knowingly has the  power and the  intention at a

given  time of  exercising dominion  and control over  a firearm,

. . . directly or through others, he is in [constructive] posses-
                                

sion of  the firearm."   United States v.  Wight, 968  F.2d 1393,
                                                

1398  (1st Cir. 1992) (emphasis added); see also United States v.
                                                              

McAnderson, 914 F.2d 934,  947-48 (7th Cir. 1990).   The evidence
          

was sufficient to  establish Sanchez' constructive  possession of

the firearm carried by Hernandez.  

     3.   Entrapment Defense. 
     3.   Entrapment Defense
                            

          Sanchez contends that he  was entitled to an entrapment

instruction.   Since there  was no  post-charge objection  to the

refusal to give an entrapment instruction, however, we review for

plain  error.  See United States v. Arias-Santana, 964 F.2d 1262,
                                                 

                                14

1268  (1st Cir.  1992)  (citing Fed.  R.  Crim. P.  52(b),  which

mandates renewed  objection after court's charge  and before jury

retires to deliberate).

          The entrapment defense consists of two components:  (1)

government inducement of the crime, and (2) an absence of predis-

position  on  the part  of the  defendant  to commit  the alleged

crime.   United States v. Reed, 977  F.2d 14, 18 (1st Cir. 1992);
                              

United  States  v. Tejeda,  974 F.2d  210,  217 (1st  Cir. 1992).
                         

Sanchez contends that the  district court improperly required him

to produce evidence of lack of predisposition, whereas the burden

of  production should  have shifted  to the  government to  prove

predisposition  once  Sanchez established  government inducement.

The argument is irreparably flawed in at least two respects.

          First, Sanchez was entitled  to an entrapment  instruc-

tion  only if he first  produced "some evidence"     on both ele-
                                                            

ments  of the entrapment defense    sufficient to raise a reason-

able doubt as to whether he "was an 'unwary innocent' rather than

an 'unwary  criminal.'"  Id.  (quoting Mathews v.  United States,
                                                                

485 U.S. 58, 63 (1988)).  Second, Sanchez produced no evidence of

government inducement.   Before he  arrived at the  scene of  the

drug  transaction on  February 19,  1991, Sanchez  had no  direct

contact  with any government agent.   "[T]his court [has] refused

to extend the entrapment  defense to a defendant in  contact only
                                                                 

with  an intermediary,  and not  the government agent,  absent 'a
                     

showing that pressure had  been put upon him by  the intermediary

at the instruction of  the government agent.'"  United  States v.
                                                              

                                15

Murphy, 852 F.2d  1, 6 (1st Cir. 1988)  (quoting United States v.
                                                              

Bradley, 820 F.2d 3,  8 (1st Cir. 1987)) (emphasis  added), cert.
                                                                 

denied,  489 U.S. 1022 (1989); see also United States v. McKenna,
                                                                

889 F.2d 1168, 1174  (1st Cir. 1989).  Sanchez  does not suggest,

nor does the record disclose any evidence, that government agents

even knew about Sanchez  or his involvement in the  offense prior

to his arrival at the scene of the undercover drug buy, let alone

that agents instructed  anyone to pressure Sanchez to  take part.

Absent  any evidence  of government  inducement, Sanchez  was not

entitled  to a jury charge on entrapment, and the court committed

no error, plain or otherwise.

     4.   Refusal to Depart. 
     4.   Refusal to Depart
                           

          Finally,  citing 18  U.S.C.    3553  ("The court  shall

impose  a sentence  sufficient,  but not  greater than  necessary
                                                                 

. . . .") (emphasis added), Sanchez says the district court erred

in refusing to depart below the "excessive" thirty-year guideline

sentence to reflect Sanchez' "minimal" role in the offense.  Even

accepting Sanchez'  characterization of his role  in the offense,

the refusal to depart is not reviewable unless the district court

mistakenly believed it  lacked the authority  to depart.   United
                                                                 

States v. Amparo, 961 F.2d 288, 292 (1st Cir.), cert. denied, 113
                                                            

S. Ct.  224 (1992); United  States v. Lauzon,  938 F.2d  326, 330
                                            

(1st Cir.), cert. denied, 112 S. Ct 450 (1991).   As the district
                        

court  was  fully cognizant  of  its  authority, we  are  without

jurisdiction to consider Sanchez' guideline sentencing appeal.

                                16

C.   Jorge's Appeal. 
                   

          Jorge Sostre claims that his convictions under Count 1 

(conspiracy to distribute and to possess with intent  to distrib-

ute, 21  U.S.C.   846)  and Count 2  (possession of cocaine  with

intent to distribute, id.    841(a)(1), (b)(1)(B); 18 U.S.C.   2)
                         

were  based solely on his "mere  presence" in the vicinity of the

drug transaction.   Jorge contends  that he  was simply  visiting

brother Rodrigo's  apartment, and  that the casual  statements he

made to Vegas  and Agent Roberto, though  arguably indicating his

general  awareness of the drug transaction, were far too vague to

establish his active participation.   Jorge says the government's

characterization  of him  as  a "lookout"  is unsupported  by the

evidence, which  shows  that  the front  door  of  the  apartment

building was left open  during the drug transaction, and  that he

never made any attempt to signal  or warn the others when the DEA

raid began. As  to his  constructive possession  of the  cocaine,

Jorge argues that there is  no evidence he ever had access  to it

or power over it.

          We again view all evidence in the light most  favorable

to the government,  Wight, 968 F.2d  at 1395, while  at the  same
                         

time recognizing that "'the line that separates mere presence [at

the site of a drug offense] from culpable presence is a thin one,

difficult  to plot,'" United  States v.  O'Campo, 973  F.2d 1015,
                                                

1020  (1st Cir. 1992) (quoting  United States v.  Ortiz, 966 F.2d
                                                       

707 (1st Cir. 1992)).  In this case, however, we believe that the

evidence, as  a whole,  adequately supported the  conclusion that

                                17

Jorge  knowingly remained  on the front  porch to  facilitate the

prearranged drug transaction.

          First, Jorge's presence during  Rodrigo's incriminating

conversations with  Vegas and Agent Roberto,  his apparent agree-

ment with his brother's assessments concerning the quality of the

cocaine and the low level of police activity in the neighborhood,

and  his later  statements about  the "money"  and "merchandise,"

provided  firm support for an  inference that Jorge  knew that an

illegal drug transaction was about to occur.

          Second, "jurors are  neither required to divorce  them-

selves from their  common sense  nor to abandon  the dictates  of

mature experience,"  which reasonably may  include their recogni-

tion that "criminals rarely welcome innocent persons as witnesses

to serious crimes."  Cf. Ortiz, 966 F.2d at 712; United States v.
                                                              

Batista-Polanco,  927 F.2d 14, 18 (1st Cir. 1991).  Jorge did not
               

reside at the apartment where the  drug transaction occurred, nor

was  he  a captive  of  the  circumstances.   Although  appellate

counsel  suggested  the possibility  that  Jorge's  visit to  his

brother's  apartment may  have  been occasioned  by the  innocent

impulse to promote  their filial bond, the  jury reasonably could

conclude that an innocent person, with knowledge of  an impending

drug transaction, would not linger outside for  over an hour on a

winter  day in a location  which afforded him  an obvious vantage

point from  which to observe the surrounding neighborhood as well

as the ingress to the site of  the drug deal.  Cf. United  States
                                                                 

v. Padilla, 961  F.2d 322,  325 (2d Cir.)  (while "mere  negative
          

                                18

acquiescence," even coupled with "guilty knowledge," is generally

insufficient  to establish participation,  the otherwise innocent

behavior  of "scanning the area" may  support a reasonable infer-

ence that defendant acted as "lookout"), cert. denied, 113 S. Ct.
                                                     

138 (1992);   see also United  States v. Martinez, 479  F.2d 824,
                                                 

829 (1st  Cir. 1973).  ("[P]resence  itself implies participation

[where]  . . . a companion stands  by during a  [crime], ready to

sound a warning or give other aid if required.").

          Finally, the record indicates  that Jorge, at the onset

of  the DEA  raid, moved off  the front  porch and  away from the

residence "in a  rapid manner," then "casually  slow[ed] down and

walk[ed]  up the sidewalk."  We  have recognized that "[e]vidence

of flight . . . is a particularly eloquent reflection of a guilty

mind," United States  v. Martinez,  922 F.2d 914,  923 (1st  Cir.
                                 

1991), which "'may be admitted at trial . . . so long as there is

an adequate factual predicate  creating an inference of  guilt of
                             

the crime charged.'"  United States v. Montoya, 917 F.2d 680, 683
                                              

(1st Cir. 1990) (quoting United States v. Hernandez-Bermudez, 857
                                                            

F.2d 50,  52 (1st Cir. 1983))  (emphasis added).  While  the evi-

dence of  flight would not have  been enough in and  of itself to

support Jorge  Sostre's convictions,  the jury fairly  could have

found,  beyond a  reasonable  doubt, that  in  so acting  he  was

attempting to flee the crime scene, thereby recasting his earlier

admissions and  conduct as the factual predicate for the ultimate

common-sense inference  of guilt.  Id.  (significance of evidence
                                      

of flight is exclusively for the jury).

                                19

          The judgments of conviction are affirmed.
                                                  

                                20